Exhibit 10.1

 

Tessera, Inc.

3099 Orchard Drive

San Jose, CA 95134

 

January 25, 2005

 

Liam Goudge

[address]

 

Dear Liam:

 

I am pleased to offer you a position with Tessera, Inc., as Sr. Vice President,
Vanguard, reporting to me. If you decide to join us, you will receive an annual
salary of $230,000, which will be paid in accordance with the Company’s normal
payroll procedures. You will also be eligible to receive a MBO bonus of 35% with
a maximum potential up to 50% of your base salary paid on an annual basis. This
bonus is based on objectives set forth and mutually agreed upon by you and
myself.

 

As an employee, you are also eligible to receive certain employee benefits
including Group medical and dental benefits, 401(k) plan as well as other
Tessera sponsored benefits. You should note that the Company reserves the right
to modify salaries and benefits from time to time as it deems necessary. Your
vacation will accrue to 15 days over your first year of employment. Upon your
first anniversary, you will begin accruing to 17 days. Thereafter, you will
accrue an additional day of vacation per year to a maximum of 20 days.

 

In addition, if you decide to join us, it will be recommended at the first
meeting of the Company’s Board of Directors following your start date that the
Company grant you an option to purchase 100,000 shares of the Company’s Common
Stock at a price per share equal to the fair market value per share of the
Common Stock on the date of grant, as determined by the Company’s Board of
Directors. This option grant shall be subject to the terms and conditions of the
Company’s Stock Option Plan and Stock Option Agreement, including vesting
requirements.

 

It will also be recommended at the first meeting of the Company’s Board of
Directors following your start date that the Company will provide you a grant of
6,000 shares of the Company’s Restricted Stock at no cost, vesting over a four
year period.

 

Should there be a change of control at the Company and within 12 months
thereafter either 1) your employment is terminated or, 2) you terminate your
employment for good reason, the following terms shall apply: 1) Severance
package consisting of six months of base salary and 2) Twelve months
acceleration of unvested shares of common stock. For this purpose, change of
control shall mean: 1) Any merger or combination with or into a third party, or
2) the sale of all or substantially all of the assets of the Company. Good
reason shall apply under any of the following:

 

1) Employee relocation to more than 30 miles from the current facility or 2) A
reduction in base salary or in job related duties.



--------------------------------------------------------------------------------

The Company is excited about your joining and looks forward to a beneficial and
fruitful relationship. Nevertheless, you should be aware that your employment
with the Company is for no specified period and constitutes at-will employment.
As a result, you are free to resign at any time, for any reason or for no
reason. Similarly, the Company is free to conclude its employment relationship
with you at anytime, with or without cause, and with or without notice. We
request that, in the event of resignation, you give the Company at least two
weeks notice.

 

The Company reserves the right to request an investigative consumer report,
which may include background investigations and/or reference checks, on all of
its potential employees. Your job offer, therefore, is contingent upon a
clearance of such a report, if any.

 

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three (3)
business days of your date of hire, or our employment relationship with you may
be terminated.

 

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with the Company, you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company. Similarly, you agree not to bring any third party
confidential information to the Company, including that of your former employer,
and that in performing your duties for the Company you will not in any way
utilize any such information.

 

As a Company employee, you will be expected to abide by company rules and
standards. You will be specifically required to sign an acknowledgment that you
have read and that you understand the Company’s rules of conduct which are
included in the Company Handbook. As a condition of your employment, you will
also be required to sign and comply with an Employment, Confidential
Information, Invention Assignment and Arbitration Agreement which requires,
among other provisions, the assignment of patent rights to any invention made
during your employment at the Company, and non-disclosure of proprietary
information. The Agreement also provides that in the event of any dispute or
claim relating to or arising out of our employment relationship, you and the
Company agree that all such disputes shall be fully and finally resolved by
binding arbitration.

 

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below. A duplicate original is enclosed for your
records. If you accept our offer, your first day of employment will be February
21, 2005. This letter, along with any agreements relating to proprietary rights
between you and the Company, set forth the terms of your employment with the
Company and supersede any prior representations or agreements, whether written
or oral. This letter, including, but not limited to, its at-will employment
provision, may not be modified or amended except by a written agreement signed
by the Company President and you. This offer of employment will terminate if it
is not accepted, signed and returned by January 28, 2005.



--------------------------------------------------------------------------------

Liam, we look forward to your favorable reply and to working with you at
Tessera.

 

Sincerely,

/s/ Bruce McWilliams

--------------------------------------------------------------------------------

Bruce McWilliams Chairman & CEO

 

Agreed to and accepted:

 

Signature:  

/s/ Liam Goudge

--------------------------------------------------------------------------------

Printed Name:   Liam Goudge Date:   26th January 2005

 

Enclosures:

 

Duplicate Original Letter; Employment, Confidential Information, Invention
Assignment and Arbitration Agreement; and Post Offer Enrollment Form